Citation Nr: 1018022	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1974 to June 1977.
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In that decision, the RO granted 
the Veteran's service connection claim for bilateral hearing 
loss disability, and awarded a noncompensable (zero percent) 
disability rating.  The Veteran disagreed with the RO's 
initial rating and perfected an appeal as to that issue.  


FINDINGS OF FACT

1.  The Veteran has level I hearing impairment in the right 
ear and no more than level IV hearing impairment in his left 
ear.  

2.  The evidence does not show that the Veteran's service-
connected hearing loss disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected bilateral hearing loss disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in October 2007 and May 2008.  To 
the extent that the Veteran may not have been provided with 
complete notice until after the initial adjudication, the 
Board finds that there is no prejudice to him in proceeding 
with the issuance of a final decision.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, RO readjudicated the 
Veteran's claim in August 2009.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

With respect to the VA examinations conducted in conjunction 
with this appeal, the Board observes that the findings 
contained therein are more than adequate to rate the 
Veteran's service-connected hearing loss disability.  The 
December 2007 examination included a review of the Veteran's 
claims file and medical history as well as audiological 
examination of the Veteran.  While the July 2009 examination 
did not include a review of the Veteran's claims file, the 
examiner did review the Veteran's medical records.  This 
recent examination report also includes updated audiological 
testing of the Veteran.  Both examinations included puretone 
threshold readings as well as speech recognition scores.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).  In reaching this conclusion, the Board observes that 
the Veteran's representative in an April 2010 Information 
Hearing Presentation asserted that the Veteran's history of 
wearing hearing aids was not mentioned in the Veteran's 
compensation and pension examination.  However, the December 
2007 examination reports notes that the Veteran had worn 
privately purchased hearing aids for 20 years.  Likewise, the 
July 2009 examination report notes that the Veteran wore 
hearing aids issued by VA the previous year.  Accordingly, 
the VA examiner that conducted both the 2007 and 2009 
examinations was clearly aware of the Veteran's need for 
hearing aids.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.  The percentage evaluation is found 
from Table VII (in 38 C.F.R. § 4.85) by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate to the numeric designation level for the ear 
having the poorer hearing acuity.  For example, if the better 
ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 
(2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that 
when the puretone threshold is 30 dB or less at 1,000 hertz, 
and 70 dB or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

The Veteran was granted service connection for bilateral 
hearing loss disability in a December 2007 rating decision.  
This decision was based in part on a medical opinion rendered 
during the December 2007 wherein the examiner opined that it 
was at least as likely as not that the Veteran's current 
hearing loss disability was related to in-service noise 
exposure on the flight line and exposure to small arms 
weapons.  The Veteran was further noted to have no 
postservice occupational or recreational noise exposure.  The 
disability was assigned a noncompensable rating at the time.  
The Veteran alleges that his bilateral hearing loss 
disability warrants a higher rating.

The Veteran's hearing loss disability is currently rated 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009) [hearing 
impairment].  Diagnostic Code 6100 is deemed by the Board to 
be the most appropriate, primarily because it pertains 
specifically to the disability at issue (hearing loss).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the Veteran 
is appropriately rated under Diagnostic Code 6100.

Applying the findings of the December 2007 and July 2009 VA 
audiological examinations to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
rating assignment in excess of the currently assigned 
noncompensable hearing loss disability evaluation at this 
time.  

On the authorized audiological evaluation in December 2007, 
puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
60
70
LEFT
20
30
55
55
75

Each ear manifested an average puretone threshold of 53.75 
decibels.  Speech audiometry revealed speech recognition 
ability of 92 percent in each ear.  

A July 2009 VA audiological evaluation revealed a slight 
worsening in hearing acuity with puretone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
60
65
LEFT
25
40
55
65
70

At the time of the July 2009 VA examination, the Veteran's 
right ear manifested an average puretone threshold of 55 
decibels, and speech discrimination of 92 percent. The 
Veteran's left ear manifested an average puretone threshold 
of 57.5 decibels, and speech discrimination of 80 percent. 

Applying the foregoing audiological evaluations to 38 C.F.R. 
§ 4.85, Table VI, reveals Level I hearing impairment of the 
right ear in both December 2007 and July 2009.  For the left 
ear, Table VI reveals Level I hearing impairment in December 
2007 and Level IV hearing impairment in July 2009.   

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right and left ear with respective Level 
I hearing loss, a noncompensable (zero percent) disability 
rating is assigned.  Likewise, for a right and left ear with 
respective Level I and Level IV hearing loss, a 
noncompensable (zero percent) disability rating is also 
assigned.

Accordingly, specific requirements in terms of puretone 
threshold averages and speech reception test results have not 
been met; the assignment of a compensable rating is therefore 
not appropriate.  The Veteran's test results clearly fall 
within the parameters for a zero percent rating under 38 
C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
With respect to 38 C.F.R. § 4.86(a), at the time of the 
December 2007 and July 2009 VA examinations, at most, only 
three of the four specified frequencies in the right ear was 
55 dB or more.  Therefore,      38 C.F.R. § 4.86(a) is not 
applicable.

As for application of table VIa under 38 C.F.R. § 4.86(b), 
the Veteran's hearing test did not show a result of 30 dB or 
less at 1000 Hz and 70 dB or more at 2000 Hz at either the 
December 2007 or July 2009 VA examinations.  Therefore, 38 
C.F.R.       § 4.86(b) is also not applicable.  

Accordingly, the Veteran's hearing impairment fails to meet 
the standards warranting a compensable disability rating 
under Diagnostic Code 6100.

The Board wishes to emphasize that it has no reason to doubt 
that the Veteran experiences problems hearing.  This has been 
recognized by VA in the very fact that the Veteran's hearing 
loss disability has been service-connected.  However, as 
explained above, the outcome of this issue is determined by 
the audiology results. 
See Lendenmann, supra. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a noncompensable (zero percent) disability 
rating has been assigned since the effective date of service 
connection, August 23, 2007.  The medical evidence of record 
[in particular the Veteran's VA audiological examinations in 
December 2007 and July 2009], shows that throughout the 
appeal period the Veteran's hearing, while showing an 
increase in average pure tone threshold impairment from 2007 
to 2009, has not evidenced symptomatology warranting a 
disability rating other than the currently-assigned zero 
percent.  Accordingly, staged ratings are not applicable.



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO appears to have considered the Veteran's claim under 
C.F.R. § 3.321(b)(1) because that regulation was included in 
the August 2008 supplemental statement of the case.  
Accordingly, the Board will address the possibility of the 
assignment of an extraschedular rating for the increased 
disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  The Court noted that 
unlike the rating schedule for hearing loss disability, 38 
C.F.R. § 3.321(b) does not rely exclusively on objective test 
results to determine whether an extraschedular rating is 
warranted.  See Martinak, 21 Vet. App. at 455.  

While the December 2007 and July 2009 VA examination reports 
did not specifically address the functional effects caused by 
the Veteran's bilateral hearing loss disability, the Board 
finds that no prejudice results to the Veteran and, as such, 
the Board may proceed with a decision.  The Board observes 
that the examiner concludes that the Veteran's hearing loss 
disability had no significant effects on his employment.  
Furthermore, other evidence of record, specifically the 
Veteran's handwritten statements, and the statements of his 
spouse, adequately address the functional effects of the 
Veteran's hearing loss disability.  See the Veteran's 
September 2008 VA Form 9; see also the June 2008 statement of 
the Veteran's spouse.  Therefore, while both the December 
2007 and July 2009 VA examinations are defective under 
Martinak, the Board finds that the evidence of record is 
sufficient for the Board to consider whether referral for an 
extraschedular rating is warranted under 38 C.F.R. § 
3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's hearing loss with the established criteria 
found in the rating schedule for hearing loss shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above, the rating 
criteria considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate [which 
it manifestly is not], the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran.  The record does not show that the Veteran has 
required frequent hospitalizations for his bilateral hearing 
loss disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  Letters 
from his employers indicate that the Veteran has been 
employed as a salesman for several years, and that he is a 
"good employee."  Although the Veteran must ask customers 
or co-workers to repeat themselves often, such does not 
demonstrate marked interference with employment, or any 
unusual employment impairment.  See the June 2008 statements 
of the Veteran's employers.  Likewise, the VA examiner 
concluded in July 2009 that the Veteran's hearing loss 
disability had no significant effects on his occupation.  

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  Indeed, the Veteran 
has reported that he wears hearing aids, has difficulty 
following conversation in a group, and has trouble hearing 
women and children.  He sometimes has read lips to understand 
what is being said, and his wife often must repeat what is 
said on the television.  See the Veteran's September 2008 VA 
Form 9; see also the June 2008 statement of the Veteran's 
wife.  The Board finds that the functional effects caused by 
his hearing disability, which undoubtedly exist, do not 
constitute an exceptional or unusual disability picture which 
warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.



Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a 
total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an 
attempt to obtain an appropriate rating for a disability and 
is part of the claim for an increased rating.  Although the 
record demonstrates that while at work, the Veteran's hearing 
loss keeps him at times from hearing his customers, the 
evidence does not suggest that he cannot work at all because 
of his service-connected bilateral hearing loss disability, 
nor has the Veteran alleged that he cannot work because of 
this disability alone.  As noted above, the Veteran is 
currently employed as a salesman, and his employers believe 
he is a "good employee."  Accordingly, the Board concludes 
that a claim for total disability based on unemployability 
has not been raised by either the Veteran or the record. 

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a compensable 
rating for the Veteran's service-connected bilateral hearing 
loss disability are not met.  A preponderance of the evidence 
is against the claim.  Therefore, the benefit sought on 
appeal is denied.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


